Citation Nr: 0011143	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-20 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the claim based on 
lack of a verifiable stressor.

The Board also notes that the veteran filed a claim for 
"delayed stress syndrome" in October 1982.  The RO issued a 
rating in December 1982, which found that information 
submitted with the claim was inadequate for rating purposes, 
as there was no evidence showing PTSD.  In March 1983, the 
veteran filed a notice of disagreement with this December 
1982 rating.  The RO rejected the notice of disagreement in 
an April 1983 letter, which determined the December 1982 
rating decision was not a formal decision.

Of record are several prior final denials of service 
connection for a psychiatric disorder, including an August 
1972 Board denial of service connection for a "nervous 
condition."  The most recent prior denial of service 
connection for a psychiatric disorder other than PTSD was in 
December 1988.  

The Board notes that correspondence of record may be 
construed as an application to reopen a claim for entitlement 
to service connection for a psychiatric disorder. 
Additionally, the representative has alleged entitlement to 
an earlier effective date for entitlement to nonservice 
connected pension in the brief submitted in March 28, 2000.  
These matters are referred to the RO for appropriate action.

The veteran submitted additional evidence pertaining to his 
appeal since the most recent supplemental statement of the 
case was furnished in July 1999. The RO has not had an 
opportunity to review this evidence.  However, the veteran's 
signed statement of November 1999 indicating he desires his 
claim reviewed by the Board "ASAP" plus the 
representative's written statement of February 2000 asserting 
the veteran's desire to waive RO review, serves as a waiver 
of review by the RO, and the Board will proceed with its 
review of his appeal.



FINDINGS OF FACT

The veteran has provided competent medical evidence 
demonstrating diagnoses of PTSD related to his active 
service.


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
for entitlement to service connection for PTSD. 38 U.S.C.A. § 
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Well Grounded Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1999).

Service connection for PTSD requires three elements: (1) a 
current diagnosis of PTSD, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 138 (1997); 38 C.F.R. 
§ 3.304(f) (1999). 

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. § 
3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Pursuant to 38 U.S.C.A. § 5107(a) (West 1991), a person who 
submits a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  The Court has 
held that a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation. 
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of § [5107(a)]."  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990). The Court has also held 
that although a claim need not be conclusive, the statute 
provides that it must be accompanied by evidence that 
justifies a "belief by a fair and impartial individual" that 
the claim is plausible.  Tirpak v. Derwinski, 2 Vet. App. 
609, 610 (1992).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993) (citing Murphy, at 81).  The Court has also 
held that "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a) 
(West 1991); if no cognizable evidence is submitted to 
support a claim, the claim cannot be well grounded.  See 
Grottveit, 5 Vet. App. at 93 (Court held that lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995) the Court 
reaffirmed these holdings, stating in order for a claim to be 
well grounded there must be competent evidence of current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).

In this case, the veteran has alleged that exposure to 
certain stressors during his Vietnam service is the cause of 
his PTSD.  He alleged that he was serving as an ammo checker 
for the 33rd Ord. Company around June 15, 1968, when a mortar 
attack hit the ammo compound, killing a soldier yards away 
from him.  He also alleged that in September of an unknown 
year, a very close friend was involved in an altercation with 
three soldiers from another platoon.  This friend was later 
arrested for shooting the three soldiers, and the veteran was 
assigned to guard the friend.  Finally, the veteran alleged 
that his duty as an ammunition storage specialist   while 
serving in a combat zone surrounded by tons of ammunition 
caused "daily madness." 

Service records show the veteran served in Vietnam from May 
1968 to May 1969, and that his principle duties included 
"Ammunition str spec" from April 1968 through February 1970.  
He was noted to have served in Cam Ranh Bay for the 33rd 
Ordinance Company in 1968.  Other duties included stateside 
duties as a military policeman, squad leader and patrol 
leader.  The records are negative for combat awards or 
participation in military campaigns.

Although the service records confirm that the veteran's 
specialty in Vietnam was an ammunition specialist, a January 
1999 letter from the US Armed Services Center for Research of 
Unit Records (USASCRUR) states that they were unable to 
document the mentioned enemy attack against Cam Ranh Bay on 
June 15, 1968 and indicated that more specific information 
was needed regarding the alleged incident of the company 
shooting.  The USASCRUR attached morning reports from the 
191st Ordinance Battalion, the higher headquarters of the 
veteran's unit during his Vietnam service.  These morning 
reports documented procedures involving the storage of 
ammunition, noted that the 33rd Ordinance company continued 
to operate an ammunition storage area and indicated that the 
arrival of bulk shipments in mixed lot configurations placed 
a tremendous burden on ammunition storage personnel.  

In August 1975, the veteran was treated in a private 
psychiatric facility for paranoid ideations, specifically 
relating to his service in Vietnam.  The military history 
noted that he did not experience hand to hand combat, but was 
in a "very strenuous situation as he was responsible for 
issuing ammunition."  The veteran was diagnosed with an 
acute paranoid schizophrenic episode.  He continued to be 
diagnosed with schizophrenia throughout the late 1970's up to 
and including May 1989.  

In May 1995 the veteran was attending group therapy at a VA 
PTSD clinical program and was assessed with PTSD.  In April 
1996, he underwent a VA psychiatric examination, which noted 
a history of events in the war zone of guarding and supplying 
ammunition, witnessing a friend shoot four other soldiers 
during an argument and witnessing buildings and people blown 
up.  A history of "nervous breakdown" right after service 
was also given.  The veteran was diagnosed with PTSD.  A 
second VA examination in July 1996 also diagnosed PTSD and 
related a history of inservice stressors, including active 
combat, mortar attacks and the shooting.  However, this 
second examination was conducted without review of the claims 
file.  VA treatment records through May 1998 reflect 
diagnoses of PTSD, and have noted the claimed stressors of 
his Vietnam service, including his duties as an ammunition 
specialist, and the alleged shooting.

Based upon the evidence of record, the Board finds that 
competent medical evidence has been submitted which includes 
plausible evidence that the veteran has PTSD related to 
active service.  Consequently, the Board finds the veteran 
has submitted evidence of a well-grounded claim for 
entitlement to service connection for PTSD. See 38 U.S.C.A. § 
5107(a).


ORDER

A well-grounded claim for entitlement to service connection 
for PTSD has been submitted. To this extent the appeal is 
granted.


REMAND

Since it has been determined that the veteran has submitted a 
well-grounded claim for entitlement to service connection for 
PTSD, the Board finds the case must be remanded to the RO for 
additional development.

The Board notes that the Court has provided detailed guidance 
for the development of claims for service connection for PTSD 
once the veteran has satisfied the initial burden of 
establishing a well-grounded claim.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

In Zarycki, the Court set forth the framework for 
establishing the presence of a recognizable stressor, which 
is the essential prerequisite to support the diagnosis of 
PTSD.  The Court analysis divides into two major components:  
The first component involves the evidence required to 
demonstrate the existence of an alleged stressful event; the 
second involves a determination as to whether the stressful 
event is of the quality required to support the diagnosis of 
PTSD.

In this case, the veteran has provided information regarding 
events in service, which, he argues, is the foundation of his 
PTSD.  The first event was the alleged June 15, 1968, mortar 
attack on his ammo compound in Cam Ranh Bay.  The second was 
his involvement in an alleged incident of his friend shooting 
three other soldiers, when he was assigned to guard the 
friend following the incident.  Finally, the veteran alleged 
that his duty as an ammunition storage specialist while 
serving in a combat zone surrounded by tons of ammunition was 
a stressor sufficient to trigger PTSD.  The first two claimed 
stressors have not been confirmed.  Regarding the third 
claimed stressor, the evidence reveals that his military 
occupational specialty in Vietnam did include ammunition 
storage.  

In addition, the Board notes that Cohen v. Brown, 10 Vet. 
App. 128 (1997), alters the analysis in connection with 
claims for service connection for PTSD. Significantly, the 
Court held that VA has adopted the fourth edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 
4.125 & 4.126.

The Court took judicial notice of DSM-IV and the effect of 
the shift in diagnostic criteria.  The major effect is that 
the criteria have changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD, to a subjective standard.  The 
criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone."  The sufficiency of a stressor is, 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, 10 Vet. App. at 140, 141.

The regulatory amendments to 38 C.F.R. §§ 4.125 & 4.126, and 
the incorporation of DSM-IV, may have a liberalizing effect 
in adjudicating a claim for service connection for PTSD, 
particularly when an individual is not a combat veteran or is 
not shown to have "engaged in combat with the enemy."  Where 
the law or regulations change while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).

VA has a duty to assist the veteran in the development of 
facts pertinent to a well-grounded claim, which includes 
obtaining an adequate VA examination.  38 U.S.C.A. § 5107(a); 
see also Littke v. Derwinski, 1 Vet. App. 90 (1990).  The 
fulfillment of the statutory duty to assist includes 
providing additional VA examinations by a specialist when 
recommended, and conducting a thorough and contemporaneous 
medical examination, which takes into account the records of 
prior medical treatment, so that the disability evaluation 
will be a fully informed one.  See Hyder v. Derwinski, 1 Vet. 
App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

Accordingly, the case is remanded for the following:

1. The veteran should be allowed the 
opportunity to submit additional evidence 
in support of his claim.  All pertinent 
evidence received should be associated 
with the claims file.

2. The RO should review the file and 
prepare a summary of all of the claimed 
stressors reported in the statements and 
examination reports, including those 
detailed above, and should make a 
specific determination, based on the 
complete record, with respect as to 
whether the veteran was exposed to a 
stressor or stressors in service, and if 
so, the nature of the specific stressor 
or stressors.  In rendering this 
determination, the attention of the RO is 
directed to the law cited in the 
discussion above.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

3.  Thereafter, the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be informed as to 
which stressors have been verified, if 
any, for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms.  The examiner should indicate 
whether the diagnostic criteria to 
support a diagnosis of PTSD have been 
satisfied.  The examination should 
include all appropriate tests and 
evaluations, including psychological 
testing with PTSD subscales.  The 
examiner should utilize the Fourth 
edition of the American Psychiatric 
Association's Diagnostic and Statistical 
Manual for Mental Disorders (DSM-IV), in 
arriving at diagnoses, enumerating the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found.  If PTSD 
is diagnosed, the stressors supporting 
the diagnosis must be identified, as must 
be the evidence documenting the 
stressors.  If the examiner finds that 
PTSD is related to stressors other than 
those claimed to have occurred in 
service, it should be so noted and 
explained.  If PTSD is diagnosed, the 
examiner should specify what symptoms are 
related to PTSD as opposed to any other 
psychiatric disorders.  The claims 
folder, including a copy of this remand 
decision, must be made available for 
review by the examiner in conjunction 
with the examination.  The examiner is 
requested to reconcile any differential 
diagnoses provided in the record.  

4.  After the action requested above has 
been completed to the extent possible, as 
well as any other action deemed 
necessary, the RO must adjudicate the 
claim of entitlement to service 
connection for PTSD on a de novo basis.

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case. The requisite period of time for a response should 
be afforded. Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order. By 
this remand, the Board intimates no opinion as to any final 
outcome warranted. No action is required of the veteran until 
he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 



